 MIRON & SONS LAUNDRY 1B & M Linen Corp. d/b/a Miron & Sons Laundry and Amalgamated Service & Allied Industries Joint Board, UNITE, AFLŒCIO.  Cases 2ŒCAŒ33596 and 2ŒCAŒ33783 September 16, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On June 20, 2002, Administrative Law Judge Steven Davis issued the attached decision.  The General Counsel filed a limited exception and a supporting brief. The National Labor Relations Board has considered the decision and the record in light of the exception and brief and has decided to affirm the judge™s rulings, find-ings, and conclusions1 and to adopt the recommended Order as modified.2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, B & M Linen Corp. d/b/a Miron & Sons Laundry, Bronx, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Insert the following between paragraphs 2(a) and 2(b) and renumber paragraphs accordingly. ﬁ(b) Furnish to the Union in a timely manner the in-formation requested by the Union on February 20, 2001 and April 17, 2001.ﬂ 2.  Substitute the following for former paragraph 2(c), now paragraph 2(d). ﬁ(d) Within 14 days after service by the Region, post at its Bronx, New York facility, in both English and Span-ish, copies of the attached notice marked ﬁAppendix.ﬂ12  Copies of the notice on forms provided by the Regional Director for Region 2, after being signed by the Respon-dent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to                                                            1 In the absence of exceptions, we adopt pro forma the judge™s find-ings that the Respondent violated Sec. 8(a)(1) and (5) of the National Labor Relations Act. 2 The General Counsel excepts only to the judge™s failure to include in the recommended Order a provision providing that the notice to employees be posted in both English and Spanish.  The record indicates that a majority of the Respondent™s employees are primarily Spanish speaking.  The Respondent has not responded to the General Counsel™s exception.  We find merit to the General Counsel™s exception and shall order that the notice be posted in both English and Spanish.  See Baby Watson Cheesecake, Inc., 320 NLRB 779 (1996).  We also add par. 2(b) to the recommended Order because the judge inadvertently failed to include an affirmative remedy for the Respondent™s failure to pro-vide information, and we substitute a new notice to conform to current standard Board language. employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since December 1, 2000.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.   WE WILL NOT refuse to sign the Union contract. WE WILL NOT refuse to pay you union contract wages, refuse to give you union contract benefits, or refuse to apply the union contract to your hours and working con-ditions. WE WILL NOT fail and refuse to furnish information relevant and necessary to the Union as the collective-bargaining representative of the unit employees. WE WILL NOT threaten union representatives with physical violence if they do not leave our premises. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL sign the union contract. WE WILL pay you the union contract wages, give you union contract benefits, and apply the union contract to your hours and working conditions, with retroactive pay. WE WILL furnish to the Union in a timely manner the information requested by the Union on February 20, 2001, and April 17, 2001.  338 NLRB No. 2  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2B & M LINEN CORP. D/B/A MIRON & SONS LAUNDRY  Eric Brooks, Esq., for the General Counsel. Miron Markus, pro se, for the Respondent. Ursula Levelt, Esq. (Kennedy
, Schwartz & Cure, P.C.), 
New York, New York, for the Union. 
DECISION STATEMENT OF THE CASE STEVEN DAVIS, Administrative Law Judge.  Based upon a 
charge and an amended charge filed in Case 2ŒCAŒ33596 on 
February 16 and April 10, 2001, 
respectively, by Amalgamated 
Service & Allied Industries Joint Board, UNITE, AFLŒCIO 
(Union), and based upon a charge filed in Case 2ŒCAŒ33783 on May 21, 2001 by the Union, a complaint was issued on Feb-
ruary 13, 2002 against B & M Linen Corp. d/b/a Miron & Sons 
Laundry (Respondent). 
The complaint alleges that the Respondent agreed to be 
bound to the terms of an agreement reached by the Union and 
the Laundry Industry Multi-Employer Bargaining Group (As-
sociation), and to execute a collective-bargaining agreement 
embodying those terms, but has 
failed and refused to do so.  
The complaint also alleges that the Respondent has failed to 

continue in effect all the terms and conditions of that agreement 
without the Union™s consent.  Th
e complaint further alleges that the Respondent failed to provide requested information.  Fi-nally, the complaint alleges th
at the Respondent™s president 
Miron Markus (Markus), in the presence of employees, threat-

ened the Union™s business representative, with physical vio-
lence if she did not leave the Respondent™s facility. 
Respondent™s answer, as amended at the hearing, denied the material allegations of the comp
laint.  On February 27, 2002, a 
hearing was held before me in New York, New York.  Upon 

the evidence presented in this proceeding, and my observation 
of the demeanor of the witnesses and after consideration of the 
briefs filed by the General C
ounsel and Respondent, I make the following1FINDINGS OF FACT I.  JURISDICTION
 A.  B & M Linen Corp. d/b/a Miron & Sons Laundry 
and Related Businesses The complaint alleges that various companies with which the 
Respondent is affiliated constitute a single-integrated business 
enterprise and a single employer.
2  The answer denies that alle-
                                                          
                                                                                             
1 One day after General Counsel filed his brief, Markus requested an 
extension of time to file a brief, 
explaining that he had been out of town.  I granted the request over 
General Counsel™s objection, but I 
permitted General Counsel to file a 
reply brief, which he has done.  A 
copy of the Order granting Respondent
™s request has been received in evidence as General Counsel™s Exhibit 33.  I grant General Counsel™s 
unopposed motion to strike portions 
of Respondent™s brief which con-
tains factual assertions as to which no evidence was presented. 2 B & M Linen Corp. d/b/a Miron & Sons Linen Service; B & M 
Linen Corp. d/b/a Miron & Sons Linen Co.; B & M Linen Corp. d/b/a 
gation except for B & M Linen Corp. d/b/a Miron & Sons 
Laundry. 
As to the other entities except for Laundry Joint Venture, 
Markus testified that he is the sole shareholder, sole officer and president.  The companies opera
te from the same location, 310 Walton Avenue, Bronx, New York, and are involved in the 
same businessŠproviding laundry se
rvices to individuals and commercial businesses throughout the New York City metro-

politan area.  The companies have the same employees, super-
visors, office staff, telephone and fax numbers, tax identifica-tion number, and operate with the same trucks, equipment and 

supplies, have the same insurance policies, file one tax report, and have a single workers compensation and unemployment 
policy.  The hiring and discharge process is the same for all 
companies, and Markus negotiates with the Union. Based upon the above evidence, I find that all of the listed 
companies, except Laundry Joint Venture, constitute a single-
integrated business enterprise and a single employer within the 
meaning of the Act. The Respondent provides laundry services valued in excess 
of $50,000 directly to enterprises located within New York 
State, which themselves meet a direct test for the assertion of 
jurisdiction, including the Warwick Hotel and the Regent Wall 
Street Hotel.  The Respondent annually purchases and receives 
products, goods and materials at its Bronx, New York facility, 
valued in excess of $50,000 directly from points outside New 
York State.  The Respondent adm
its and I find that it is an em-ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. B.  Laundry Joint Venture Markus denied that his companies are affiliated with Laun-
dry Joint Venture.  He testified that in the early 1990™s he 
moved his companies to a building owned by Joseph Karten. 
He stated that Karten attempted to have him agree to pay his 
debts and affiliate Laundry Joint Venture with Markus™ compa-
nies.  Markus refused, but adm
its signing a document in behalf of Karten.  In October, 1993, Markus signed, as president, a 
quarterly Federal Tax Return fo
r Laundry Joint Venture, and in 
August, 1994, signed, as president and sole shareholder of 
Laundry Joint Venture, an answer to a Federal lawsuit brought 
by the Union.  Markus also testified that in 1996 or 1997, the 
Internal Revenue Service advised him that Karten listed all of 
the employees of Laundry Joint 
Venture under his name, and he 
had to pay $17,000 from his persona
l account in apparent satis-faction of the claim by the IRS. 
In August, 1996, Region 2 of the Board issued a letter which 
closed, upon compliance, various cases against ﬁLaundry Joint 
Venture, Inc. & Miron and Son Linen, Inc., a Single Em-
ployer.ﬂ Accompanying the letter was a settlement agreement 
 Miron & Sons Linen, Inc.; B & M Linen Corp. d/b/a Miron & Sons, 
Inc.; B & M Linen Corp. d/b/a Blanchevoye Laundry; B & M Linen 
Corp. d/b/a Blanchway Laundry; B & M Linen Corp. d/b/a Miron & 
Sons Laundry; B & M Linen Corp. d/b/a Miron & Sons Laundry Ser-
vice; B & M Linen Corp. d/b/a Miron & Sons Laundry Joint Venture; B 
& M Linen Corp. d/b/a Laundry Joint Venture, Inc.; and B & M Linen 
Corp. d/b/a Walton Laundry, Inc. 
 MIRON & SONS LAUNDRY 3notice to employees which stated that the employer agreed to 
bargain with the Union and furnish requested information to it. 
Based upon this evidence, I cannot find that Laundry Joint 
Venture is a single-integrated 
business enterprise and a single employer with Markus or his companies.  The evidence as to 

the circumstances surrounding Markus™ involvement with Laundry Joint Venture is stale.
  His signature on documents which are eight and nine years old, and later the compliance 

documents cannot support a finding 
as to the relationship be-tween the companies at the tim
e the complaint issued.  The 
complaint alleges that Laundry Joint Venture is a single em-
ployer with Markus™ companies at the time the complaint was 
issued.  The evidence does not support such a finding. C.  The Labor Organization Status of the Union The Respondent denied that the Union is a statutory labor 
organization.  Wilfredo Larancuent, the Union™s manager, testi-fied that the Union is an amalgamation of about 13 laundry 

local unions in the New York metropolitan area.  The Union 
represents about 5000 employees through approximately 100 
collective-bargaining agreements.  The Respondent™s amended 
answer admits that the Union is the exclusive collective-

bargaining representative of its unit employees, and that it has 
had collective-bargaining agreements with the Union. 
I accordingly find and conclude that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. II.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Facts 
1.  The Alleged Failure to Execute an Agreed-Upon Contract a.  Facts The Respondent entered into collective-bargaining agree-ments with the Union in 1987, 1990 and 1996.  The Respon-

dent™s amended answer given at the hearing admits that the 
Union has been the designated exclusive collective-bargaining 
representative of an appropriate unit, and has been recognized 
as such by the Respondent.  Th
e amended answer further ad-mits that such recognition has been embodied in successive 
collective-bargaining agreements, the most recent of which is in 
effect from November 28, 2000 to November 27, 2003.  The 
answer also admits that the Union,
 by virtue of Section 9(a) of 
the Act, has been, and is, the exclusive representative of the 
unit.  The admitted appropriate 
bargaining unit is as follows:  All full-time and regular part-time inside production employ-
ees and drivers employed by the Respondent excluding man-

agers, assistant managers, and executives. 
 The 1996 agreement stated that the prior contract expired in 
1983 but the parties™ collective-bargaining relationship contin-

ued thereafter.  The 1996 agreement also stated that it would 
expire on March 14, 1999, but would automatically renew in 
the absence of notice that changes in it was desired. 
Union agent Larancuent testified that the Union had diffi-
culty, over the years, in obtaining the Respondent™s compliance 
with the terms of their agreements. 
In 2000, Larancuent visited Markus who denied that he had 
an obligation to recognize the Union.  Larancuent believed that 

the simpler course of action would be to organize the employ-
ees rather than base the obligation to bargain upon the past 
collective-bargaining history and the prior contracts.  Accord-
ingly, the employees signed cards
 for the Union and Larancuent 
demanded recognition.  Markus re
fused.  The Union picketed 
for recognition and distributed leaflets at the Respondent™s customers™ premises. 
On June 27, 2000, Markus signed a Recognition Agreement 
which stated that the Respondent recognized the Union as the 
exclusive bargaining representative for all its production and maintenance employees, including 
drivers, employed at its 
plant located at 310 Walton Avenue, Bronx; the Respondent 
and the Union agree to meet further for the purpose of bargain-
ing in good faith and to execute an ﬁindividualﬂ bargaining agreement. 
Markus who believed that the 
term ﬁcollective-bargaining agreementﬂ in the Recognition 
Agreement meant that the Re-
spondent was considered a part of the Association, insisted upon the term ﬁindividual bargaining agreement.ﬂ  Accordingly 
the term ﬁindividual bargaining agreementﬂ was inserted in the 

Recognition Agreement at Markus™ request. The Association™s contract with
 the Union was due to expire 
in November, 2000, and negotiations were ongoing between those parties.  In July, 2000, Larancuent sought to obtain a 
ﬁme-tooﬂ agreement from independent employers such as the 
Respondent who were not members of the Association.  Such ﬁme-tooﬂ agreements would ob
ligate the signer to be bound to whatever agreement the Union r
eached with the Association in 
their bargaining.3  Accordingly, Larancuent asked Markus to 
sign a ﬁme-tooﬂ agreement and left the document with him. 
One or two days later, Markus faxed to the Union the ﬁme-
tooﬂ agreement with extensive modifications. 
 Larancuent could not understand the modifications 
and requested a meeting.  
Prior to the meeting, the Union sent letters to the Respondent™s customers in which it referred to
 the Respondent as a ﬁsweat-shop,ﬂ and warned that pickets 
may appear at their premises 
and their customers™ premises.  The Union urged the customers 
to cancel their orders ﬁuntil the labor dispute is settled.ﬂ 
On about September 15, 2000, Larancuent, the Union™s at-torney and Markus met.  Laranc
uent asked Markus to sign the ﬁme-tooﬂ agreement.  Markus re
fused, explaining that he could 
not agree to be bound by the terms of the Association agree-
ment which have not been set, 
and which were due to be com-pleted two months later in Nove
mber.  Larancuent replied that the terms did not matter since the Union would be asking the 
independent employers to agree to the same terms agreed upon 
by the Association. Markus again refused. 
After a discussion, Markus signe
d an agreement in which he 
agreed to be bound to the current Association contract from 
September 1, 2000 until Novemb
er 28, 2000, its expiration date.  The agreement Markus signed also provides that prior to 
                                                          
 3 ﬁMe-tooﬂ is misspelled in the transcript as ﬁmeet to.ﬂ  General 
Counsel™s unopposed motion to correct the transcript in this regard is 
granted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4November 28, 2000, the parties would agree on a contract 
which would be ﬁseparateﬂ from the Association agreement. 
On November 28, 2000, the Association and the Union 
reached agreement upon the terms of a new collective-
bargaining agreement.  The following day, at Larancuent™s 
request, Union representative Maria Martinez visited Respon-
dent and asked him to sign a ﬁme-tooﬂ agreement in which he 
would agree to be bound by the contract reached between the 
Association and the Union.  Markus refused to sign it because 
he was not a member of the Associ
ation.  Markus testified that it was possible that Martinez told him at that time that the Un-

ion and Association reached agreement on the terms of a new 
contract. On November 29, Larancuent called Markus and explained the terms of the Association agreement, which included wage 
increases, minimum rates of pay,
 new contribution rates to the 
health and welfare fund, new language concerning health, safety and immigrants™ rights, a
nd a new arbitration procedure. Markus replied that the Association must have been ﬁcrazyﬂ to 

agree to those terms since by doing so they would be putting 
themselves out of business.  La
rancuent replied that the indus-try had ten good years and now must share its profits with its 
employees, adding that he w
ould visit the shop shortly. 
On about December 1, Larancuent and Martinez met with 
Markus.  They discussed all the terms of a ﬁme-tooﬂ agreement, 
which Larancuent asked him to sign.  Markus said that it was 
ﬁtoughﬂ and ﬁvery difficultﬂ to si
gn it, and he could not ﬁreally 
do this.ﬂ  Larancuent obtained an agreement from the Union™s 
Insurance Fund which would permit the Respondent to con-
tinue paying its current contribution rate of 8.5 percent until 
April 1, 2001.  The new rate of
 10 percent which was part of the Association agreement was effective for Association mem-
bers on January 1, 2001, but Lara
ncuent agreed to permit the Respondent to continue paying 8.5 percent until April 1, 2001. 
Larancuent testified that once the Insurance Fund agreed to keep the Respondent™s rate at 
8.5 persent, he and Markus reached agreement on the full terms of a contract.  On Decem-
ber 1, Larancuent sent a letter to
 the Respondent™s customers, at Markus™ request, which stated that the Respondent and the 

Union have ﬁentered into a collective-bargaining agreement.ﬂ  
The letter asked that any communications previously received 
regarding honoring the ﬁpending st
rikeﬂ against Respondent be disregarded since the ﬁmatter has been settled.ﬂ
3  Markus testi-fied that they agreed that the ﬁbaseﬂ contract would be the As-
sociation agreement plus the changes that he requested. 
On December 1, Larancuent faxed Markus a copy of the 
ﬁme-tooﬂ agreement.  The following day, December 2, Markus 
signed it and faxed it to the Union.
4  The agreement provides, 
in relevant part, that the Respondent and the Union are cur-

rently parties to a collective-bargaining agreement effective 
through November 27, 2000, and that they seek to apply the 
                                                          
 3 Larancuent had threatened to send a letter to the Respondent™s cus-
tomers if no agreement was reached on December 1. 
4 Markus denied faxing the agreement to Larancuent.  He said that 
they discussed the document in pers
on and Larancuent signed it in front 
of him.  I need not resolve this disc
repancy since it is clear that Markus 
signed the document. 
industry standards to their agr
eement.  The agreement further states: 
 2. The Employer and the Union shall be bound by a suc-
cessor collective-bargaining agreement reached by and 
between the Union and the [Association]. 
3. In the period between November 28, 2000 and the 
date on which the Union and the [Association] reach 
a final agreement, the Employer shall be bound by 
and shall implement the terms of any interim agree-
ment reached between the Union and the [Associa-
tion] or between the Union and the most appropriate 
employer member or members of the [Association] as 

determined by the Employers sector of the laundry 
industry.  
Except that Miron & Sons Line [sic] Ser-
vice shall continue to contribute 8.5% of payroll to 
the [Union] Insurance Fund until April 1, 2001.  
Thereafter the Employer shall contribute 10% of pay-
roll to the [Union] Insurance Fund until November 
28, 2001.  Thereafter the company shall contribute 
11% of payroll to the above-referred Fund. 
 (Empha-sis is in original and reflects the parties™ agreement to 

depart from the Association contract regarding the 
dates of the increases in the Insurance Fund contribu-
tions.) 4. The parties shall enter into a written collective-
bargaining agreement embodying all of the agree-
ments, modifications and changes agreed to by the 
parties.  About 2 weeks later, in mid-December, Martinez brought 
two copies of a Stipulation to Markus.  The Stipulation is a 25-
page document which lists the changes in the Association 
agreement.  Terms not included 
in the Stipulation continue unchanged in the Association contract.  The Stipulation pro-
vided that is in effect from November 28, 2000 to November 
27, 2003. It includes provisions for wage increases, minimum 
wage rates, and an increase in the Insurance Fund contribution 
rate to 10 percent beginning January 1, 2001.  The Stipulation 
did not contain the modification agreed to by the Union, pursu-
ant to which the Respondent would pay a contribution rate of 
only 8.5 percent until April 1, 2001. 
Markus told Martinez that he needed to read the Stipulation 
and was going on vacation, but that
 when he returned he would give her the signed copies.  Martinez returned in early January, 
2001.  Markus told her that he 
signed the two copies but could not find them.  He asked her to bring two more copies.  In late 
January she gave Markus another 
two copies of the Stipulation. 
Markus told her that he found the other copies.  Martinez asked 
for the old copies, noting that Markus had told her at her last 
visit that he signed them.  Markus refused, saying he had to 
read them again, and asked for the new copies.  Martinez gave 
him the two new copies and told him that she would return after they were signed.  Markus tes
tified that he was asked to sign the Stipulation. On February 6, Martinez visited the shop and asked Markus 
for the signed copies.  He replied that he had no time to read them and did not sign them.  She gave him a letter which stated that the Respondent agreed to a collective-bargaining agree-
 MIRON & SONS LAUNDRY 5ment which became effective on November 28, 2000, and con-
firmed that Martinez asked him 
to sign two copies.  The letter noted that she would return on February 13 and expected to 

receive two signed copies of the contract. 
Martinez visited the shop on February 13 and was told by 
Markus that he had not signed the contract.  She gave him a 
copy of an unfiled unfair labor practice charge which alleged 

that ﬁthe employer has failed to execute the agreement that was 
negotiated and agreed to by both parties.ﬂ  Markus took the 
charge, walked away and then returned, asking Martinez what 
the charge meant.  She explained that he failed to sign the con-
tract.  He shook the paper in front of her and said in an angry, 
high voice that he would file a charge against Larancuent.  The 
charge against the Respondent was filed three days later, on 
February 16, in Case 2ŒCAŒ33596. 
On November 21, 2001, Union business representative Jo-
seph Isidore gave Markus two copies of the ﬁblue bookﬂ which 
is the bound-booklet copy of the collective-bargaining agree-
ment between the Union and the Association which runs from 
November 28, 2000 through November 27, 2003.  Isidore also 
gave him a side letter signed by Larancuent which amended the Association agreement to state the terms of the reduced Insur-

ance Fund contributions: effective September 1, 2000Š8.5 
percent; effective April 1, 2001, 10 percent; and effective 
November 28, 2001Š11 percent.  Isidore asked him to sign the 
documents.  Markus refused, saying he had an appointment 
with the Union in 2 days and if he had to sign them, he would 

sign them then.  Markus testified, admitting that Isidore brought 
the ﬁblue book,ﬂ and also stated that perhaps Isidore asked him 
to sign it. The purpose of the side letter was to correct the omission in 
the Stipulation that the parties had agreed to a delayed Insur-
ance Fund contribution rate.  Larancuent stated that Markus did 
not at any time refuse to sign the contract on the ground that the 
Stipulation did not contain the different Insurance Fund contri-bution rate agreed to between the Respondent and the Union. 
He stated that when such omissions occur they are immediately 
corrected by modification of the 
document or side letter such as 
was done here. On November 23, Larancuent and Union Attorney Ursula 
Levelt met with Markus.  Larancuent told Markus that the laun-
dry industry in New York City is heavily organized and that 
since virtually all the area laundries were paying the rates set 
forth in the Association contract, the Respondent should do so 
also, and that altering the terms of the Association contract 
would give the Respondent an
 ﬁadvantageﬂ over his competi-tors.  Markus admitted being asked to sign the contract, and 
responded by asking them if th
ey thought he was ﬁstupid.ﬂ 
Markus said that he had some ﬁissuesﬂ and began to discuss 
each section of the contract. Larancuent took notes during the 
ensuing 1-1/2 hour meeting. Following the meeting, in a letter to Markus dated November 
30, Larancuent summarized the changes proposed by Markus, 
and also set forth the Union™s position on each suggested 
change.  Markus proposed changes in 28 sections of the con-
tract, including reductions in the amount of wage increases, hiring rates, vacations and holidays.  The Union agreed to only 

one of the Respondent™s proposals.  It agreed that the contract 
would be printed in English only at no cost to the Respondent 
whereas the original contract provision provided that it would 
be printed in English and Spanish with the Respondent bearing 
half the cost of printing.  La
rancuent™s letter advised Markus that ﬁthe Union must maintain 
the standard established during negotiations with the Industry last 
year.  If we were to agree to 
your proposals we would be unde
rmining those standards and giving you an unfair advantage over the other laundries.ﬂ 
Larancuent asked for Markus™ immediate response.  There is no evidence that Markus responded to the letter.  The Respondent 
has not signed the contract. Markus testified that he sought
 the Union agreement so that employees would be able to receive medical coverage.  He 
attempted to obtain private medical coverage but found that the 
Respondent could not afford it. b.  The Respondent™s defense Markus testified that when he received the ﬁme-tooﬂ agree-
ment he decided not to have an
 attorney review it.  Markus 
emigrated from the Soviet Union 24 years ago at age 40.  His 

two sons helped him occasi
onally with written documents, 
including a pre-trial affidavit and writing two statements of 
position during the investigation of this matter.  Markus con-
ducts his business in English, and he has oral agreements with 
his customers, the vast majority
 of which were concluded in English.  He also signs various documents related to his busi-
ness which are in English.  He conceded that in July, 2000, he 
reviewed, with help from his sons, the ﬁme-tooﬂ agreement sent 
to him by the Union, and made extensive changes to that 
document. Markus testified that the ﬁm
e-tooﬂ agreement he signed on 
December 2 was only a ﬁtemporary agreement that avoid any 
future problems.ﬂ  He stated that he signed it without a full 
understanding of its terms.  He asked Larancuent to explain a ﬁcouple of things,ﬂ including what
 the minimum wage rate was before 1996.  Larancuent did so and then asked Markus to sign it. Markus then told him that he did not understand ﬁevery-
thingﬂ that was written.  Howeve
r, Markus did not ask his sons to review that agreement.  His purpose in signing was to ﬁcom-

promise.ﬂ Markus stated in his written answer to the complaint that on 
December 13, 2000, he participated in a lengthy meeting with 
Larancuent, the Union™s attorney, and Martinez.  This appar-
ently refers to the meeting nearly one year later, on November 
23, 2001.  Markus stated that the Union agreed to accept his 
proposals to change the Association contract to (a) reduce the 
hiring rate of new employees; (b) eliminate a guaranteed 35-
hour week; (c) give employees a 
day off instead of paying them 
overtime pay; (d) reduce the Insurance Fund contribution rate 
beginning November 29, 2001 to 10 percent instead of 11 per-
cent; and (e) require that the union representative inform him 
who she wished to speak to and the employee would then be 
relieved from duty for five minutes. 
I cannot credit Markus™ testimony.  First, there is no evi-
dence that a meeting occurred on December 13, 2000.  At that 
time, the Union was attempting to
 have Markus sign the Stipu-
lation. Rather, I find, in accordance with Larancuent™s testi-
mony, that this meeting occurre
d 11 months later, on November 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 623, 2001. At that time, a lengt
hy meeting occurred at which 
Markus discussed the matters 
set forth above.  Thereafter, Larancuent sent a letter rejecting all of Markus™ proposals but one. I cannot rely upon Markus™ testimony. In his answer he 
stated that he has ﬁno . . . knowledgeﬂ of the Association.  
However, his testimony at hearing indicated a familiarity with 
the Association, including knowledge that it represented indus-
try employers and his knowledge 
that he was never a member 
of it, and chose to be an ﬁindependentﬂ employer and ﬁsepa-

rateﬂ from it.  He also indicat
ed his understanding of the Asso-ciation by stating that he wish
ed to negotiate an ﬁindividual contractﬂ with the Union.  He also incredibly denied having 
ﬁany valid contracts or agreements with the union,ﬂ although he 
agreed that he signed the ﬁme-tooﬂ agreement with it. 
The Respondent™s answer states that the ﬁme-tooﬂ agreement 
that Markus signed on about December 1, 2000, was an agree-
ment only for an ﬁindividual contract.ﬂ  It states that by signing 
the agreement Markus did not agree to and ﬁwill not adhere toﬂ 
the Union-Association collective-bargaining agreement. 
However, the Respondent™s ame
nded answer, made orally at 
the hearing, admits that it recognized the Union most recently 
in a collective-bargaining agreement in effect from November 
28, 2000 to November 27, 2003.  The amended answer also 
admits that the Respondent, by
 executing the ﬁme-tooﬂ agree-ment on about December 1, 2000, agreed that it would be 

bound to the terms of the successor collective-bargaining 
agreement reached by the Union and the Association and would 
execute a collective-bargaining agreement embodying those 
terms. 
2.  The alleged failure to implement the terms of the contract 
The contract, which runs from November 28, 2000 through 
November 27, 2003, provides for 
various increased terms and conditions of employment.  For example, an across-the-board 
wage increase was to be given to unit employees on November 
28, 2000 and on November 28, 2001.  Markus admitted not 
having given such an increase, however he gave some employ-
ees wage increases on January 
1, 2002 although not required by 
the contract.  Markus conceded not paying all employees at a 

minimum rate of $6 per hour e
ffective November 28, 2000 as required by the contract, nor did he pay employees earning less 

than $7 per hour a 25-cent-per-hour wage increase on March 1, 2001 or June 1, 2001, as provided by the contract. 
Pursuant to the contract, em
ployees™ work schedule is Mon-
day through Friday.  The Respondent™s employees work Mon-
day through Saturday.  Nor are the Respondent™s workers guar-
anteed a minimum number of working hours per week as re-
quired by the contract.  The Respondent™s workers receive 1 
week of vacation with 1 to 5 years of seniority rather than the 
contract™s provision which calls for 1-week vacation for those having 1 to 3-years seniority.  
Similarly, Respondent™s employ-
ees who are employed for 5 to 10 years get 2-weeks vacation 
compared to the contract™s term of 3 weeks for those employed 
at least 10 years.  The Responde
nt™s employees who have been 
employed for 10 to 20 years get 3 weeks of vacation whereas 

the contract provides for 3 weeks for 10 years service and 4 
weeks for 20 years of service. 
 The Respondent does not give 
employees a holiday on their birthday, does not provide a 
ﬁgood health day,ﬂ does not pay employees when they are serv-
ing on jury duty, its drivers do not punch a timeclock, and re-
quires maintenance employees to pay for their tools if they are 
lost.  In contrast, the contract
 provides for those benefits and terms and conditions of employment. 
The Respondent has not made payments to the Insurance 
Fund for the past several months prior to the hearing.  The con-

tract provides that such payments must be made.
53.  The alleged refusal to provide information6The complaint, as amended, alleges that by letters dated Feb-
ruary 20, 2001 and April 17, 2001, the Union requested that the 
Respondent provide it with the dates of hire, hours of work, 
rates of pay, and social secu
rity numbers of all employees. 
During Martinez™ visit to the shop on February 13, Markus 
gave her two checksŠone for union dues and the other for the 
Insurance Fund.  However, no list was provided to identify to 
which employees those checks applied. 
On February 20, 2001, Martinez visited the shop.  She gave 
Markus a letter thanking him for the dues check given to her on 
February 13, but stated that 
no list of employees was provided 
so that the proper employee account could be credited.  The 
letter requested a list of all unit employees™ names, social secu-
rity numbers, dates of hire, re
gular schedule of hours, and the 
employees™ hourly rate of pay during the weeks of November 
20, 2000, December 18, 2000, a
nd February 12, 2001.  The 
letter noted that the information was necessary in order to ﬁcon-

firmﬂ that the Respondent was ﬁabidingﬂ by the contract be-
tween it and the Union that became effective on November 28, 
2000.  Markus told Martinez that it was illegal for him to reveal 
the social security numbers and 
other information regarding the employees. 
On April 17, 2001, Martinez sent a letter to the Respondent 
asking for the ﬁnames of current 
employees, date of hire, social 
security number, and the na
mes of all supervisors.ﬂ Union representative Isidore visited the shop on May 5, 
2001, and requested a list of employees™ names, social security 
numbers, dates of hire and rates of pay.  Markus asked his sec-
retary to prepare the list.  She presented a document to Isidore. 
The list contained 34 names, including four people listed as 
supervisor, and one as manager. 
 The social security numbers, 
dates of hire, and wage information were not included for four 
employees noted as part-time employees.
7The Respondent™s answer admits that part-time employees 
are included in the unit.  No wage information was provided for 
Lucia Martinez. 
In addition to the information given to Isidore in May, the 
Union received two other documents containing some, but not 
all of the information requested
.  One list contained 25 names and social security numbers, a
nd the other contained 39 names                                                           
 5 The Respondent™s answer to the co
mplaint, that it ﬁexecuted every 
aspect of the agreementﬂ 
is accordingly not accurate. 6 General Counsel™s unopposed motion in
 its brief, to withdraw from 
the complaint the allegation that th
e Respondent failed to supply ﬁthe 
names of all unit employeesﬂ and their ﬁdates of birthﬂ is granted. 
7 Dalia Alveraz, Janie Drain, Angelo Payero, Ileana Ramrez, and 
Modesto Vargas. 
 MIRON & SONS LAUNDRY 7including five supervisors.  That list contains social security 
numbers, starting dates, ﬁsalary 11/2000ﬂ and ﬁsalary 
3/1/2001.ﬂ None of the documents provided by the Respondent to the 
Union contained the requested in
formation of hourly wage rates 
during the weeks of November 20, 2000, December 18. 2000, 
or February 12, 2001.  Nor do any of the documents contain the 
requested information concerning the employees™ regular 
schedule of hours. Larancuent testified that the Union needed the information 
requested in order to properly represent the unit employees. 
Thus, the dates of hire were necessary because the contract 
provides for overtime and certain benefits such as vacations and 
sick days based upon seniority.  
The dates of hire would show 
whether the employee receiving those benefits was entitled to 
them in advance of another worker.  The dates of hire are also 
important to establish whethe
r the proper minimum rate was 
being paid.  The information concerning the hourly wage rates 
for the three periods of time was necessary because the contract 
provided for across-the-board wage increases effective in No-
vember and December, 2000.  The information for February, 
2001 was needed to establish the base rate for the employees in 
comparison with the March 1, 2001 contractual wage raise.  

The employees™ regular schedule of
 hours was requested so that 
the Union could determine wh
ether the Respondent was com-plying with the contract™s requi
rement that employees have 
such a schedule, and in order to establish whether overtime pay 
was properly paid after the employee worked the regular 
schedule. Supervisors™ names were needed so that the Union 
would know who had the authority to resolve grievances and 
who it could communicate with in the shop.  Social security 
numbers were necessary because Union membership records 

list the employee by social security number, and also because 
employees with the same name could be positively identified 
by their social security number. 
B.  The Alleged Threat to Union Representative Martinez 
Union representative Maria Martinez was assigned to repre-
sent the employees employed 
at the Respondent™s premises. She visited the shop regularly to speak to the workers concern-
ing their grievances which included lack of overtime pay, no 
break, no schedule of work, and incorrect pay.
8As set forth above, Martinez visited the shop on February 13 
and gave Markus a copy of an
 unfiled charge which was later filed on February 16.  The charge, which alleged the Respon-

dent™s unlawful refusal to sign the contract, was mailed to the 
Respondent on Thursday, February 22. 
Martinez testified that at about 1:00 p.m. or 1:30 p.m. on February 26, 2001, she visited the facility and began speaking 
to the employees on the shop floor
.  Markus approached her in 
a very angry manner, holding fold
ed papers in his hand.  He 
told Martinez to leave, ﬁget out of here fucking union.ﬂ  He 
stopped the machines and told the employees to
 ﬁgo home now, because the fucking union want [sic] you to get hurt on the job; 
                                                          
                                                           
8 Markus testified that the Res
pondent does not have an official 
breaktime because two employees perf
orm one job which permits them 
to take a break whenever they want. that™s what the fucking union is doing to you and this fucking 
lady got to get out of here now; get out of here now; fucking 
lady, if you don™t want me to physically do something to you.ﬂ 
There were 30 to 45 employees present at the time. 
Martinez stated that she was shocked, panicked and afraid, 
and saw the employees with th
eir mouths and eyes open ﬁin 
shock.ﬂ  She told Markus not to try to do anything to her.  At 

that moment he was pounding his fi
sts on the table ten or more times while holding the papers, yelling ﬁget out of here, get out 
of here.  He was just crazy.ﬂ  
He continued to say ﬁget out of 
here, fucking lady; get out of here, fucking union; I don™t want 
the union; I™m going to take the fucking union out of the shop 
and that™s what I™m going to do.ﬂ  He also told her that ﬁyou™re 
going to get hurt on the job; this is for your safety.ﬂ  The ma-
chines were off for about 20 minutes when they were turned on 
and the employees resumed their work. 
Markus then told his supervisor to call the police.  The police 
told Martinez to leave since she was on private property.  She 
showed them the Union contract and told them that she was 
permitted to be on the premises while the employees were at 
work.  The police told her that she had to visit the shop before 
or after work or during a break or lunch period.  Martinez pro-
tested that she had the right to 
come to the shop at any time, but 
she left the premises at the request of the police. 
Martinez testified on cross-examination that prior to that day, 
Union official Larancuent told her not to talk to employees 
while they were working, but at the same time told her that she 
should speak to them if she had to.  However, she believed that 
her job required her to talk to the workers during their work 
time because they did not have a regular work schedule, a regu-
lar lunchtime, or a break from work.9  Martinez stated that since 
the workers take lunch one or two at a time she could not wait 
until everyone was at lunch in order to talk to them since she 
has other shops to visit. Martinez added that in the past when she asked Markus for 
permission to speak to the employees he refused because they 

were too busy.  She admitted that Markus twice asked her to 
leave the employees alone.  Previously, Markus called the po-
lice in protest of her speaking with employees.  On those occa-
sions he told her that the employees were too busy, she could 
not talk to them now, and asked her to leave the employees 
alone, and to leave the premises.  Martinez refused, saying that 

that was her job and that she must stay and speak to the em-
ployees. 
Larancuent testified that Markus told him and Martinez that 
she was not permitted to speak to any employees when they 
were working.  Markus demanded that Martinez ask for per-
mission to speak to a worker and then he would permit the 
employee to speak to her outside the work area.  Markus 
claimed that Martinez could get hurt by the machinery while 
speaking to the workers.  Larancuent said Martinez is a laundry 
employee and would not get injured.
  Further, he said that the 
Union did not want to ﬁisola
teﬂ an employee for discussion 
with the Union representative b
ecause that would identify the 
 9 Markus testified that employees 
could not eat lunch together be-
cause that would cause production to stop in the middle of a work-
cycle, but generally they have l
unch between 1:00 p.m. and 2:00 p.m. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8employee who wished to speak with the Union.  No agreement 
was reached regarding that issue. 
Markus testified that his main concern is the safety of the 
employees.  He often told the 
Union™s representatives not to speak to employees when they are working, and advised that 

they could speak to everyone at one time and he would provide 
time for them to do so.  He even told them that they could 
speak with the workers separately, when not at work, as long as 
they requested permission.  Du
ring the parties™ negotiations on November 23, 2001, Markus requested that language in the 
parties™ contract include that ﬁUnion rep not allowed to talk to employees while they are working.ﬂ  Larancuent rejected that 

language. III.  ANALYSIS AND DISCUSSION A.  The Refusal to Execute the Contract 
Section 8(d) of the Act requires the execution of a written 
contract incorporating any agreement reached if requested by 
either party.  The question to be decided is whether the parties 
reached complete and final agreement on all material terms of 
the tentative agreement.  If they
 did, the Respondent™s refusal to execute a contract is a violation of the Act as an unlawful 

refusal to bargain.  It is only a written contract embodying 
agreed terms which the Board may require the company to sign.  
H. J. Heinz Co. v. NLRB
, 311 U.S. 514 (1941).  If there was no 
agreement or ﬁmeeting of the minds
,ﬂ then it is not unlawful for an employer to refuse to execute the written contract it received 
as the Board has no authority to order an employer to execute 
an agreement it has not accepted.  
H. K. Porter Co. v. NLRB, 397 U.S. 99 (1970). The obligation to execute a co
llective-bargaining agreement 
does not arise unless the parties have reached a meeting of the 
minds as to all substantive issues.  The General Counsel has the burden of showing that such a meeting of the minds existed. In 
determining whether the General Counsel has made that show-
ing, the Board is faced with the issue of intention: did the par-
ties intend to have a contract?  The 
Buschman Co., 334 NLRB 441, 442 (2001). I find that the evidence establishes that the Respondent and 
the Union intended to have a contract.  The ﬁme-tooﬂ agree-ment signed by Markus on December 2 states unequivocally 
that the Respondent agrees to be bound by the successor collec-
tive-bargaining agreement reached with the Union and the As-
sociation, and that the Respondent agreed to enter into a written 
contract ﬁembodying all of the 
agreements, modifications and changes agreed to by the parties.ﬂ  The sole modification to the 
Association agreement was the Union™s agreement to delay the 
date for the increase in contributions to the Insurance Fund. On several occasions, the Uni
on presented to the Respondent the Stipulation and the full 2000Œ2003 collective-bargaining agreement between the Association and the Union.  The Union 
asked the Respondent several times to sign them, and it is un-disputed that the Respondent 
has refused to sign those docu-ments. The Board has held that once the parties have executed a 
memorandum of understanding (MOA), ﬁthey are also obli-
gated to execute a full collective-bargaining agreement which 
incorporates the terms agreed to in the MOA, which include 
other documents referred to in the MOA.ﬂ  
Teamsters Local 
617 (Christian Salvesen)
, 308 NLRB 601, 602 (1992); 
Fayard Moving & Transportation
, 290 NLRB 26, 27 (1988); 
Gollin Block & Supply Co.
, 243 NLRB 350, 352 (1979). It should also be noted that the Respondent™s amended an-
swer, made orally at the heari
ng, admits that it has recognized the Union most recently in a collective-bargaining agreement in 
effect from November 28, 2000 to November 27, 2003.  The 
amended answer also admits that the Respondent, by executing 
the ﬁme-tooﬂ agreement on about December 1, 2000, agreed 

that it would be bound to the terms of the successor collective-
bargaining agreement reached by the Union and the Associa-
tion and would execute a collective-bargaining agreement em-
bodying those terms. 
I accordingly find and conclude that the Respondent™s failure 
and refusal to sign the Stipulation and the complete bound col-
lective-bargaining agreement referred to as the ﬁblue bookﬂ is a 
violation of Section 8(a)(5) and (1) of the Act. The fact that the Union failed to include in the Stipulation its 
agreement to delay the increase in contributions to the Insur-

ance Fund does not excuse the Respondent™s failure to sign the 
contract.  First, the Respondent 
did not raise that matter when it repeatedly refused to sign the documents.  Second, the Union 
cured its error by sending a si
de-letter on November 21, 2001 
making the correction.  The Respondent persisted in its refusal to sign the contract. I reject the Respondent™s argument that Markus did not un-
derstand the meaning of the ﬁme-tooﬂ agreement. It is clear and 
unambiguous on its face.  It provides that the Respondent 
agreed to be bound by the successor agreement reached be-
tween the Association and the Union and the Respondent 
agreed to enter into a written collective-bargaining agreement 
embodying all of the agreements
, modifications and changes 
agreed to by the parties.  Further, any reasonable reading of the 

ﬁme-tooﬂ agreement would lead th
e reader to believe that the parties intended to be bound by the Association agreement with 
any changes agreed to between th
e parties with respect to that agreement. 
I have considered Markus™ argument that he did not under-stand the meaning of the ﬁme-t
ooﬂ agreement and believed that it was just a temporary agreement to eventually enter into an 
individual contract with the Union.  The plain language of the short ﬁme-tooﬂ agreement contains no such language, and could 
not reasonably have led to such 
an interpretation.  Markus has some facility with the English language.  He conducts his busi-
ness in English.  He represente
d the Respondent at the hearing, testified in English, examined
 documents shown to him, and 
cross-examined the General Couns
el™s witnesses.  Although his sons helped him in the past with translations, they were not 
present at the hearing.  His understanding of the contract was 
made clear when on November 29,
 Larancuent explained all the terms of the Association contract
 and Markus replied that it was too expensive for him, and that the Association members must 
have been ﬁcrazyﬂ to agree to it. 
It is apparent that the Union applied lawful, economic pres-
sure upon Respondent by contacti
ng its customers.  The Re-spondent was motivated, through the use of such pressure, to 
 MIRON & SONS LAUNDRY 9ﬁcompromiseﬂ with the Union upon the Union™s promise to inform the customers that the matter had been settled.  At about 
the time the Respondent signed the ﬁme-tooﬂ agreement, the Union did advise the Respondent™s
 customers that the parties had entered into a collective-bargaining agreement.  It appears 
that once this pressure was re
lieved, the Respondent sought to evade the responsibilities it had voluntarily undertaken to honor 
its agreement to be bound to the Union-Association contract 
and to sign it. B.  The Refusal to Honor the Terms of the Contract The evidence is clear, as set forth above, that the Respondent has not honored the terms of the Union-Association contract.  I 
reject the Respondent™s reasons for not doing soŠthe needs of 
his business require a reduced hiring rate, wages not in accor-
dance with the contract, shorte
r vacation time, and other rea-
sons. The Board has held that an employer™s refusal to pay the 
wage rates set by its contract ﬁaffects what is perhaps the most 
important element of the many 
in the employment relationship 
which Congress remitted to the mandatory process of collec-
tive-bargaining under the Actﬂ and amounts to striking a ﬁdeath 
blow to the contract as a whole,
 and is thus, in reality, a basic 
repudiation of the bargaining relationship.ﬂ  Oak Cliff-Golman Baking Co., 207 NLRB 1063, 1064 (1973); 
Williams Pipeline Co., 315 NLRB 630, 631 (1994). An appropriate remedy for the Respondent™s failure to exe-
cute the contract is to require the Respondent to give retroactive effect to the terms of the contract it unlawfully failed to exe-
cute.  Gadsden Tool, Inc., 327 NLRB 164 (1998); Sands Hotel & Casino
, 324 NLRB 1101, 1111 (1997). C.  The Refusal to Provide Requested Information The evidence is clear that the Respondent failed to provide 
the Union with requested info
rmation concerning its employ-
ees™ hours of work and rates of pay for the weeks of November 
20, 2000, December 18, 2000, and Fe
bruary 12, 2001.  In addi-
tion, the Respondent failed to provide the union with the social 
security numbers for employees 
Dalia Alvarez, Janie Drain, 
and Angela Payero.  The Respondent also did not provide the 
Union with the dates of hire for Alvarez, Drain, and Payero. 
Information concerning employees™ dates of hire, hours of 
work and wage rates are presumptively relevant because they 
concern the employees™ terms a
nd conditions of employment.  
Great Southern Fire Protection, 325 NLRB 9, 14 (1997).  Al-
though employees™ social secur
ity numbers are not presump-
tively relevant, I find that the Union has demonstrated their 
relevance.  ABF Freight System, 325 NLRB 546 (1998).  Here, as in ABF, the Union needs such information in order to locate 
and accurately identify the individuals entered into its com-
puter, and because workers with the same name could be posi-
tively identified by their social security number.  All of the 
above information is necessary and relevant to the Union™s 
obligation to represent the unit employees. 
I accordingly find that the Respondent™s failure to provide 
the requested information violated Section 8(a)(5) and (1) of the Act. The Alleged Threat to Union Representative Martinez The complaint alleges, and the Respondent denies, that Mar-
kus, in the presence of employ
ees, threatened Martinez with 
physical violence if she did not remove herself from the Re-
spondent™s facility. 
I credit Martinez™ testimony.  She testified as to specific, de-
tailed facts involving an incident which made an obviously 
strong impression upon her.  In contrast, Markus did not deny 
threatening her.  He only denied physical contact with Marti-
nez, which has not been alleged. Markus demanded that Martinez leave the premises or face 
physical harm. Her visit and sp
eaking to the employees in-
volved Union representation and Union matters.  The threat 

was made in the course of her speaking to an employee con-
cerning Union business.  ﬁFew actions have a more direct ten-
dency to coerce employees in the exercise of their statutory 
rights than threats of physical 
harm and genuine acts of physi-
cal violence.ﬂ  New Life Bakery, 301 NLRB 421, 428 (1991). I find that by threatening Martinez with physical violence, 
the Respondent violated Section 8(a)(1) of the Act.  Dayton Hudson Corp., 316 NLRB 477, 482 (1995). It is true that the Respondent had an ongoing complaint that 
Martinez interfered with production and disturbed employees 
while at work.  Martinez has admitted speaking to the workers 
during work-time, and has also admitted being told by Union 
official Larancuent that she should avoid doing so if possible. The Respondent™s main concern is that if the employees are 
distracted while working on the machines which are very hot 
they may get hurt and Martinez may 
get hurt.  It was apparently 
for that reason that the machines were shut when Markus inter-
rupted Martinez™ conversation 
with the employee.  Notwith-
standing Martinez™ interest in speaking to the employees about 
their working conditions, such interest must yield to the Re-
spondent™s right to have its employees work without interrup-
tion and distraction.  If break or lunch time is unavailable to the 

Union™s representatives they must find another time to speak to 

the workersŠsuch as by telephone to the worker™s home or a 
visit to her home. The Respondent certainly has a legitimate and proper con-
cern about the safety of Martinez and the employees.  The Re-
spondent could properly demand th
at she not speak to employ-
ees while they were working. 
 However, the Respondent could not properly threaten Martinez with physical harm if she did 
not cease speaking to the workers or if she did not leave the 
premises.  If such a threat was permissible, then physically 
forcing her to leave would also be permissible. Rather, when Martinez or another Union representative 
impermissibly speaks to employees
 while they were working, 
the Respondent must take the action it did ultimately take on 
February 26Šcall the police and have her removed from the 
premises.  It could not legitimately threaten her with physical 
harm if she did not leave the premises. 
CONCLUSIONS OF LAW 1.  B & M Linen Corp. d/b/a Miron & Sons Laundry is an 
employer within the meaning of S
ection 2(2), (6), and (7) of the 
Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102.  Amalgamated Service & Allied Industries Joint Board, 
UNITE, AFLŒCIO, is a labor or
ganization within the meaning 
of Section 2(5) of the Act. 3.  At all material times, the Union has been, and is, the ex-
clusive representative of the employees in the following appro-
priate collective-bargaining unit within the meaning of Section 
9(a) of the Act:  All full-time and regular part-time inside production employ-
ees and drivers employed by the Respondent excluding man-

agers, assistant managers, and executives. 
 4.  By failing and refusing to
 sign the Union-Association contract which is effective from November 28, 2000 to No-

vember 27, 2003, the Respondent violated Section 8(a)(5) and 
(1) of the Act. 5.  By failing and refusing to a
pply the terms of the contract 
set forth above to the unit employees, the Respondent violated 

Section 8(a)(5) and (1) of the Act. 6.  By failing and refusing to provide the Union with the in-
formation it requested, the Responde
nt violated Section 8(a)(5) and (1) of the Act. 7.  By threatening a Union representative with physical vio-
lence if she did not leave the 
Respondent™s premises, the Re-spondent violated Section 8(a)(1) of the Act. 8.  These unfair labor practices affect commerce within the 
meaning of Section 8(a)(5) and (1) of the Act. THE REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. I shall recommend that the Respondent be ordered to execute the Stipulation and the ﬁblue bookﬂ which is the bound copy of 
the Union-Association 2000Œ2003 ag
reement with the modifi-cation that the contributions to the Insurance Fund be in the 
manner as agreed to by the parties and as set forth in the ﬁme-
tooﬂ agreement signed in early December, 2000, and in the 
Union™s side-letter dated Novemb
er 21, 2001.  In addition, I shall recommend that, upon execution of those documents, the 

Respondent give retroactive effect to their provisions and make whole the bargaining unit employ
ees, with interest, for any 
losses they may have suffered 
by reason of the Respondent™s 
failure to execute and effectuate all terms of the agreement, 
including retroactive wage increases.  Backpay shall be com-
puted in accord with 
Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971); and Kraft Plumbing & Heating
, 252 NLRB 891 (1980), enfd. mem. 661 F.2d 940 
(9th Cir. 1981), with interest as set forth in 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987). I shall also recommend that the Respondent be directed to 
provide the Union with all information requested by the Union 

that it has not yet provided. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10                                                          
                                                                                             
10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
ORDER The Respondent, B & M Linen Corp. d/b/a Miron & Sons 
Laundry, Bronx, New York, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from (a) Refusing to execute the collective-bargaining contract be-
tween the Union and the Association which is effective from 

November 28, 2000 to November 27, 2003. (b) Refusing to give effect to, and applying the contract 
terms referred to above to its unit employees. 
(c) Refusing to supply the information to the Union which it 
requested, except that it need not
 supply the information which 
it has already provided. 
(d) Threatening Union representatives with physical violence 
if they did not leave th
e Respondent™s premises. (e) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Execute the 2000Œ2003 collective-bargaining agreement 
between the Union and the Associ
ation with the modifications 
agreed to between the Respondent and the Union; give retroac-
tive effect to its terms and c
onditions of employment to De-
cember 1, 2001; and make employees
 whole, with interest, for any losses they may have suffered as a result of the Respon-
dent™s refusal to execute and abide by the agreement, including 
the payment of retroactive wage increases, in the manner set 
forth in the remedy section of this decision. 
(b) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order. (c) Within 14 days after service by the Region, post at its fa-
cility in the Bronx, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ11  Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspic
uous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other mate-

rial.  In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pro
ceedings, the Respondent shall 
 adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MIRON & SONS LAUNDRY 11duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since December 1, 2001. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 